TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00200-CV



                                  Daniel Alan Sliger, Appellant

                                                  v.

                                Audra Renee Rodriguez, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-13-003895, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Daniel Alan Sliger, pro se, has appealed a final divorce decree that ended his marriage

to Audra Renee Rodriguez, awarded Rodriguez sole managing conservatorship of two children,

and restricted Sliger’s possession and access. In lieu of a conventional appellant’s brief, Sliger has

filed a two-page “Administrative notice to proceed without non-required Brief” that incorporates or

refers us to his earlier-filed petition for writ of mandamus challenging the same decree, docketed as

Cause No. 03-16-00329-CV. We have previously denied Sliger’s mandamus petition,1 and similarly

conclude that these arguments fail to demonstrate any reversible error by the district court.

Accordingly, we affirm the decree.2



       1
         See In re Sliger, No. 03-16-00329-CV, 2016 Tex. App. LEXIS 7001, at *1
(Tex. App.—Austin July 1, 2016, orig. proceeding) (mem. op.).
       2
        We dismiss as moot Rodriguez’s motion to dismiss Sliger’s appeal for noncompliance with
the Texas Rules of Appellate Procedure.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: December 14, 2016




                                                2